Exhibit 10.3

[Fisher Letterhead]

 

Date: February 27, 2009

 

To: Colleen Brown

 

Fr: Rob Dunlop

 

Re: Salary Reduction

Due to the declining economic conditions that have impacted Fisher, I wish to
reduce my current base compensation by 10%. This is intended as a small
contribution to reducing our 2009 operating expense and thereby assisting the
company in improving cash flow.

Next week marks my 18th year with Fisher and I am grateful for the growth and
support I have received from this company. I appreciate the opportunity to
contribute to the success of the organization.

Please let me know if you have any questions.